Case 1:19-cv-07868-LTS-RWL Document18 Filed 11/13/19 Page 1of1

COHEN HOCHMAN © ALLEN Onc Allen

Bradley J. Green
Lindsay Garroway

75 Maiden Lane, Sutte 802 | New York, NY 10038
Andrew Weitchek

 

 

 

 

 

t: 212.566.7081 | 212.566.7496 | e: cha@violationiawyers.com __
violationlawyers.com Jessica Masullo
Jason Gil
Nicole Beletsky
November 13,2019 besaion Leacock
USDC SDNY pal res
By ECF DOCUMENT
Hon. Robert W. Lehrburger, U.S.M_J. ELECTRONICALLY FILED
500 Pearl St., Room 1960 DOCH
United States Courthouse DATE FILED: ie \A\9
New York, New York 10007

 

 

 

 

 

Re: Sanabria v. 57 Grand Street Café Corp., et al., Case # 1:19-cv-07868-LTS-RWL
Dear Judge Lehrburger:

I represent defendant 57 Grand Street Café Corp. in the referenced case. I write with
the consent of the attorneys for the other parties to request a thirty-day adjournment
of the Telephonic Initial Pretrial Conference set for November 20, 2019 at 2:30 p.m.
to allow the parties time to complete their settlement agreement. The parties believe
they are close to settling and need time to confirm the details.

Thank you for your consideration of this request.
Yours truly,

s/ Andrew Weltchek
Andrew Weltchek

cc: Ismail Sinan Sekendiz, Esq., attorney for plaintiff
Eunon Jason Mizrahi, Esq., attorney for defendant Lex-Jay Realty Corp.

(sceled. Velemenic “Ee TC will beheld PEE BRON

ck levoo BH No Furknes ab ene enbs,

SO ORDERED:
. A L Go

 

HON: ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE
